Citation Nr: 0713074	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-35 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a low back 
disability, including as secondary to service-connected 
bilateral ankle disorder.  



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran had active service from November 1967 to June 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which declined to reopen a claim 
seeking service connection for residuals of bilateral ankle 
injuries and denied secondary service connection for a low 
back disability.  On his October 2004 Form 9, the veteran 
requested a Travel Board hearing.  He did not appear at the 
May 2006 scheduled Travel Board hearing and good cause has 
not been shown.  In June 2006, the Board reopened the 
bilateral ankle injuries claim and remanded that claim and 
the claim seeking secondary service connection for a low back 
disability for further development.

The issue of entitlement to service connection for a low back 
disability, including as secondary to service-connected 
bilateral ankle disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Competent (medical) evidence establishes that the veteran's 
current bilateral ankle disorder was caused or aggravated by 
his service. 


CONCLUSION OF LAW

Service connection is warranted for the veteran's bilateral 
ankle disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA have 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  The Board 
finds that the requirements of the VCAA are essentially met, 
and that since the decision below represents a grant of the 
benefit sought, and does not prejudice the appellant, there 
is no need to belabor the impact of the VCAA on this claim.

II.  Factual Background

Service medical records on file were limited but included two 
separate entries in January 1968 indicating that the veteran 
injured his ankles during a road march.  The tentative 
diagnosis was possible fracture.  Entrance and separations 
examinations were not of record.  

A June 1977 letter from Dr. R. G. H. noted that the veteran 
was treated for occasional swelling of his ankle.  An April 
1977 examination was negative for swelling and did not reveal 
any orthopedic problem.  His pulse rate was found to be 
somewhat above normal.  The veteran reported that his feet 
felt cold sometimes, and when examined did exhibit a coolness 
to touch.  On other occasions his feet were red hot.  Dr. R. 
G. H. opined that the veteran exhibited a neurovascular 
phenomenon similar to that of the hands and upper extremities 
in Reynaud's disease.  It occurred in certain individuals who 
were of a nervous temperament, and could produce the symptoms 
of which the veteran complained.   

An August 2002 letter from Dr. G. L. B., a chiropractor, 
indicated that the veteran was treated by another 
chiropractor, Dr. W. E. B., for a low back condition 
resulting from the residuals of injury to both ankles while 
in military service.  Dr. G. L. B. described swelling in the 
ankles with redness and burning feet, which was evident at 
the time of treatment.  These reoccurrences seemed to follow 
extended periods of standing or walking, and through the 
years had become more frequent and increased in severity.  
The first treatment was around December 1977.  It was noted 
that the records from Dr. W. E. B. were lost in transit when 
retiring from active practice in 1988.  The above information 
was obtained through a personal conversation with Dr. W. E. 
B. and Dr. G. L. B's personal observations during normal 
practice activities with him from January 1977 through August 
1988.  The veteran was first seen by Dr. G. L. B. personally 
in August 2002 for low back pain in which the veteran 
indicated began several days after swelling in both ankles.  
Physical examination revealed swelling in both ankles, 
moderate crepitus in the left ankle upon flexion and 
extension of the foot, redness of both feet, and tenderness 
over 5th lumbar vertebrae upon light palpation.  These 
findings were consistent with a history of such exacerbations 
reported since December 1977.  

A letter dated in June 2003 from Dr. H. N. noted that he 
reviewed the veteran's clinic chart and found that the 
veteran was seen by Dr. L. K. in January 1978 with a history 
of right hip pain with pain extending from the right hip area 
down the back of the thigh into the calf.  A note was made in 
the chart that the veteran was previously seen in regards to 
a problem he had with his ankles.  

2003 to 2004 treatment records from Alexandria VA Medical 
Center (VAMC) included a June 2004 orthopedic consult 
request.  The record showed that the veteran had complaints 
of ankle pain.  The provisional diagnosis was bilateral ankle 
pain and small mass in the left ankle.  It was noted that the 
veteran had to use a cane for ambulation since the right 
ankle gives away and the injury induced in service was 
getting worse.

Several "buddy" statements indicated that the veteran had 
problems standing for long periods of time and had ankle 
pain.  The veteran indicated that he had pain and swelling in 
his ankles from service.  

On July 2006 VA examination report, it was noted that the 
veteran's claim file was reviewed.  Inservice and post 
service treatment for the veteran's bilateral ankle disorder 
was summarized.  It was noted that the veteran required a 
cane for walking.  After a physical examination and x-rays, 
the diagnosis was chronic bilateral ankle strain.  The 
examiner opined that the veteran had a chronic bilateral 
ankle strain that was at least as likely as not (50-50 % 
probability) due to or as a result of active duty.  The 
examiner reasoned that the veteran was seen in service for 
bilateral ankle pain during boot camp due to road marches and 
also currently had swelling of the left ankle with pain and 
painful popping of joint on motion and weight bearing.  

III.  Criteria and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran claim's that his current bilateral ankle disorder 
is related to the ankle injuries he sustained in service.  
Competent (medical) evidence supports this theory of 
entitlement.  As noted above, the veteran's complete service 
medical records are not available, however, inservice medical 
reports do show treatment for ankle problems and a possible 
fracture in 1968.  Post-service correspondence from Dr.'s R. 
G. H., G. L. B., and H. N. indicated that the veteran was 
treated in 1977 and 1978 for an ankle disorder and Dr. G. L. 
B. indicated that the veteran's current bilateral ankle 
disorder was consistent with findings reported in 1977.  
Treatment records from Alexandria VAMC went a step further 
and indicated that the ankle injury induced in service was 
getting worse.  Furthermore, the VA physician who examined 
the veteran in July 2006 reviewed the claims file and opined 
that the veteran had a chronic bilateral ankle strain that 
was at least as likely as not (50-50% probability) due to or 
as a result of active duty.  The examiner reasoned that the 
veteran was seen in service for bilateral ankle pain and 
currently has ankle swelling and pain.  Although Dr. R. G. H. 
attributed the veteran's occasional ankle swelling to a 
neurovascular phenomenon (in June 1977 correspondence), he 
did not provide a basis for his opinion, did not review the 
claims file, and did not mention either way as to whether or 
not the ankle disorder or the neurovascular phenomenon he 
described was related to service.  Therefore, unlike the July 
2006 VA opinion, Dr. R. G. H.'s statement has little 
probative value.  Accordingly, service connection for a 
bilateral ankle disorder, is warranted.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.  


ORDER

Service connection for a bilateral ankle disorder is granted.  


REMAND

It appears that pertinent medical records remain outstanding.  
In August 2002 correspondence, Dr. G. L. B. indicated that he 
treated the veteran for a low back disorder and in June 2003 
correspondence, Dr. H. N. indicated that the veteran sought 
treatment from Dr.'s L. P. and P. P. for a ruptured 
intervertebral disc, however, such treatment records have not 
been associated with the claims file.  As these records may 
have some bearing on the veteran's claim, they should be 
secured.  
Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if, in 
part, the record does not include sufficient competent 
medical evidence to decide a claim.  In this case, such an 
examination is necessary.

In an August 2002 statement, Dr. G. L. B. indicated that the 
veteran's back condition resulted from the residuals of both 
ankles while in the military service.  However, Dr. G. L. 
B.'s statement lacked probative value because he did not 
provide any basis for the opinion.  Also, the Board finds 
that the July 2006 VA examination is inadequate for deciding 
the claim for service connection for low back disorder as 
secondary to bilateral ankle disorder.  In this regard, the 
VA examiner limited his focus to the ankle injury that 
occurred in service and did not consider the overall 
disability picture of the bilateral ankle disorder as it 
related to the veteran's current back disorder.  To further 
support his opinion, the examiner noted that there was not 
any treatment or diagnosis of back pain in the veteran's 
service medical records.  As the VA examiner essentially 
addressed a direct service connection for a low back disorder 
and failed to address the low back disorder on a secondary 
basis, the Board believes further medical inquiry is 
necessary based on a complete review of the medical record.  
The purpose of such inquiry is to determine the following: 
(1) whether, based on all the evidence of record, including 
all pertinent medical documents and the veteran's reported 
history, the veteran's low back disorder is due to his 
service-connected bilateral ankle disorder; and (2) whether 
the veteran's service-connected bilateral ankle disorder is 
aggravating his low back disorder. See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that, pursuant to 38 U.S.C.A. § 
1110 and § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA sources of 
treatment or evaluation he received for 
low back disorder.  The RO/AMC should 
obtain copies of all treatment or 
evaluation records (those not yet 
secured) from the identified sources, 
specifically including, but not limited 
to Dr.'s R. G. H., G. L. B., and H. N.

2.  The RO/AMC should arrange for the 
veteran to be afforded an orthopedic VA 
examination (who has not previously 
examined the veteran or provided an 
opinion in this matter) to determine 
whether the veteran's bilateral ankle 
disorder has caused or aggravated his 
low back disorder.  His claims file 
must be reviewed by the examiner in 
conjunction with the examination and it 
must so be noted.  Based on the claims 
file review and the examination 
results, the examiner should indicate 
whether it is at least as likely as not 
that the veteran's low back disorder 
has been caused or aggravated by his 
service-connected bilateral ankle 
disorder, and, if there is aggravation, 
the approximate degree of low back 
disorder that is due to such 
aggravation.  The examiner should 
explain the rationale for any opinion 
given and comment on the medical 
opinions of record. 

4. The RO/AMC should then review the 
claim.  If the claim remains denied, 
the RO/AMC should provide the veteran 
an appropriate SSOC and give him the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


